Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Non-Final Office Action on the merits.  Claims 1-13 are currently pending and are addressed below.

Response to Amendment
The amendment filed 06/08/2022 has been entered. Claims 1-13 are currently pending. The interpretation of the claims remains since the claim language continues to invoke 35 USC 112(f). The claim amendments necessitated new grounds of rejection under 35 USC 112(a).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the specification, as originally filed does not provide support for testing each of a plurality of postures to determine which of the postures achieves a performance objective. The specification does disclose utilizing the series of postures to determine if the mission is accomplishable, or if the postures, as a whole meet a performance objective, but not determining which of the postures meet the objective. 
Therefore, the newly filed claim amendments constitute new matter.
In the interest of compact prosecution, the newly amended claim limitations have been interpreted as testing for violations of constraints, as supported by ¶0053-0055 of the PGPUB.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gienger et al. (US 2010/0222924) in view of Jia (US 2020/0282555).

Regarding claims 1 and 5:
Gienger teaches a robotic device (see at least [0018] [0022]) comprising: 
a drive mechanism; a control unit configured to control the drive mechanism (robots as disclosed inherently have some drive mechanism and a control unit to control the drive mechanism); and 
wherein in the coaching mode, the control unit receives a posture instruction from data input by a user of the robotic device (at least user demonstrated posture) and controls a storage unit to store the posture instruction where the posture instruction includes data regarding a corresponding posture that the user wants the robotic device to attain (see at least [0027-0028]), and 
in the learning mode, the control unit derives a control mode of the drive mechanism by learning while reflecting, in a posture of the robotic device, the posture instruction received in the coaching mode (learning performed and optimized based on raw data captured, see at least [0030-0047]).
Gienger further teaches wherein the motion information is tested in order to determine which postures achieve a performance objective of the robotic device (testing task space representations, including at least positions of the end effectors, for compliance with constraints, see at least ¶0031-0044).
Gienger does not explicitly teach that the posture instruction is a plurality of respective postures.
Jia teaches a system and method of robotic imitation learning, including wherein a sequence of postures in order are taught via data input from a user (see at least ¶0055-0057). Jia further teaches a plurality of operating modes including a normal working mode and a learning mode and mode setting unit (see at least ¶0058).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the robotic imitation learning system and method including learning motions including sequences of positions of an end effector of a robot as taught by Gienger with the technique of determining particular postures of the human and corresponding postures of the robot in order to allow the robot to more accurately imitate the specific movement of the human demonstrator.
Gienger does not explicitly teach a mode setting unit. However, since Gienger teaches the distinct “modes” as claimed, it would have been at least obvious if not inherent that some means for selecting an operating mode must be present, at least as a software module determining when a new behavior is to be learned in order to allow the robot to begin the learning process and subsequently optimize the demonstrated behavior.
Regarding claim 2:
Gienger further teaches wherein in the coaching mode, the control unit receives instructions on a plurality of postures to be taken and controls the storage unit to store the instructions (see at least [0031-0036]).

Regarding claim 3:
Gienger further teaches wherein the control unit receives the plurality of postures in order of being taken and controls the storage unit to store the postures (see at least [0027-0030]).

Regarding claim 4:
Gienger teaches the limitations as in claim 4 above. Gienger does not explicitly teach interpolating between postures. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robot imitation learning system and method as taught by Gienger with the exceedingly well-known robot posture learning technique of interpolation between defined postures in order to define movements between defined postures for smooth control of the robot between known postures, as is conventional in the art.
 
Regarding claim 6:
Gienger further teaches wherein the control unit has a simulation function of simulating whether or not a mission is accomplishable by reflecting the posture instruction received in the coaching mode in the posture of the robotic device (broadly interpreted, Gienger’s teaching of optimization with respect to criteria such as joint limits and maintaining balance meets the claim limitations, see at least [0039-0044]).

Regarding claim 7:
Gienger further teaches wherein when predicting an inoperative state with the simulation function, the control unit outputs information associated with the inoperative state (outputting fitness values, see at least [0044-0045]).

Regarding claim 8:
Gienger teaches the limitations in claim 6 above. the simulation function predicts that an inoperative state, which should not be accomplished by the robotic device, would result from a particular posture instruction received in the coaching mode, the control unit prevents the robotic device from attaining a posture that would be reflected by the particular posture instruction (see at least [0044]).

Regarding claim 13:
Jia further teaches wherein the mode setting unit receives a mode selection instruction from at least one of: (i) the user through a robot operation remote controller, (ii) the user through a voice analysis of the user's voice, and (iii) the user through a touch sensor detecting a predetermined contact by the user (see at least ¶0058).

Regarding claims 10-11, the combination of Gienger and Jia teaches a control method and CRM as above.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gienger and Jia as applied to claims 1-8 above, and further in view of Riley et al. (Coaching: An Approach to Efficiently and Intuitively Create Humanoid Robot Behaviors).

Regarding claim 9:
Gienger teaches the limitations as in claims 1-8 above. Gienger is silent as to receiving instruction by voice.
Riley teaches a system and method of humanoid robotic imitation learning and coaching, including receiving instruction by voice (see at least p. 569, column 2).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic imitation learning system and method as taught by Gienger with the well-known technique of utilizing speech recognition for commands as taught by Riley in order to allow for a simple, intuitive, and fast input of coaching input for the robot.


Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gienger and Jia as applied to claim 1 above, and further in view of Bordegnoni et al. (US 2021/0197381).

Regarding claim 12:
Gienger teaches the limitations as in claim 1 above. Gienger is silent as to a light emitting unit indicating an operation mode via a variable emission color.
Bordegnoni teaches a system and method of controlling a robotic device operating in different modes, wherein a current operating mode is indicated via emission of light of varying colors (see at least ¶0134-0146).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robotic control system and method as taught by Gienger and Jia with the exceedingly well-known technique of indicating a current operating mode of a device via colored indicator lights as taught by Bordegnoni in order to provide a simple, easily recognizable, and low-cost solution for allowing an operator to recognize a current operation mode of the robot.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan Rink/Primary Examiner, Art Unit 3664